 

UNITED STATES DISTRICT COURT

 

NORTHERN DISTRICT OF OHIO
EASTERN DIVISION
UNITED STATES OF AMERICA ) JUDGE DONALD C. NUGENT
)
Plaintiff, ) CASE NO.: 1:16 CR 146
)
)
vs. ) MEMORANDUM OPINION
) AND ORDER
MAURICE A. SINKFIELD, )
)
Defendant. )

This matter is before the Court on the United States of America’s Motion to Strike and
Stay Deadline for Response. (ECF #138). Mr. Sinkfield’s Motion to Vacate is not in compliance
with the page restrictions imposed by Local Rule 7.1. Further, he did not seek permission to file a
non-compliant memorandum or law, nor is there evidence of any reason to permit such a filing.
The Northern District of Ohio Local Rule 7.1 states that memoranda relating to dispositive
motions in standard cases must not exceed twenty pages and memoranda relating to all other
motions must not exceed fifteen pages in length. Non-compliance with this rule is sanctionable at
the judge’s discretion. Further, the Court of Appeals has recognized that Local Rule 7.1 applies to
all litigants, including pro se litigants filing under 28 U.S.C. § 2255. See, United States v.

Merkosky, No. 1:02-CR-168, 2008 WL 5169640, at *7 (N.D. Ohio Dec. 9, 2008). The

 
 

government’s motion is, therefore, well-taken.

The Court will allow Mr. Sinkfield to revise his petition and re-file a memorandum that
falls within the page limitations set forth in Local Rule 7.1. If he files a compliant petition on or
before February 29, 2020, the Court will accept the filing and the government shall have thirty
days in which to respond. If, however, Mr. Sinkfield does not file a compliant petition on or
before February 29, 2020, this case will be dismissed with prejudice. Any future filings must
adhere to the twenty page limit for set forth in Local Rule 7.1. The twenty page limit includes all
materials offering an explanation of the legal and factual support given for the claims alleged.

For the reasons set forth above, the United States of America’s Motion to Strike and Stay
Deadline for Response (ECF #138) is GRANTED. The Petitioner may re-file a compliant
memorandum of twenty pages or less on or before February 29, 2020. Ifa fully compliant petition
is not filed on or before that date, this case will be dismissed with prejudice and no further filings

will be accepted. IT IS SO ORDERED.

      

Ny - My)

DONALD C. NUGEN

 

T
United States District Judge

 

 

 
